DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/22 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen [US 2010/0214785].
As to claim 1, Chen discloses a submersible lighting device [see figure 1], comprising: a chassis [28]; a first cavity [in 23]; a plurality of first illuminators [226 on the right side]; a microcontroller [see LED driver, claim 1]; a power source [25]; an outer cover [272]; the first cavity traversing into the chassis [see figure 1]; the plurality of first illuminators being mounted onto terminal ends of the chassis [left and right ends in figure 1]; a first arbitrary set of illuminators being positioned opposite to a second arbitrary set of illuminators [left and right portions are opposing in the lateral direction], wherein the first arbitrary set of illuminators and the second arbitrary set of illuminators are from the plurality of first illuminators [see figure 1]; the microcontroller and the power source being mounted within the chassis; the power source being electrically coupled to the microcontroller; the microcontroller being electronically coupled to the plurality of first illuminators; and the outer cover encompassing the chassis and the plurality of first illuminators [see figure 1].
As to claim 12, Chen discloses the submersible lighting device of claim 1, wherein the outer cover being transparent [10, figure 1, paragraph 8].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pritchett [US 2013/0308308].
As to claim 9, Chen fails to explicitly disclose an operative switch; the operative switch being mounted onto the chassis; and the operative switch being electronically coupled to the microcontroller.
Pritchett teaches the use of a switch on a chassis which is coupled to a controller was well known [see paragraph 28]. 
It would have been obvious to include a switch as taught by Pritchett, in order to allow for a user to select the operating status of the lamp [see Pritchett, paragraph 28].
As to claim 10, Chen fails to explicitly disclose a charging port; the charging port being mounted onto the chassis; and the charging port being electronically coupled to the microcontroller.
Pritchett teaches the use of charging ports connected to a controller was well known [see paragraphs 33-34]. 
It would have been obvious to include a charging port as taught by Pritchett, in order to allow for a user to recharge batteries in the lamp [see Pritchett, paragraph 33-34].



Allowable Subject Matter
Claims 2-8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught or disclosed by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen, Rintz, Mikami, Schmitt, Farnsworth, Zhang [see PTO-892] all teach alternative waterproof lamps, but fail to teach the submersible fixture as taught and disclosed by applicant. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875